DETAILED ACTION
Summary
This Office action is in response to reply dated July 8, 2021.  Claims 1, 2, 5-12, 19, 20 and 21 are currently pending.  Claims 3, 4 and 13-18 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 does not end in a period (see MPEP 608.01(m)).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick (U.S. Pub 2014/0077961).
Regarding claim 1, Frederick discloses a detection system (see at least Figures 1-10), comprising: 
a housing configured to be worn by a user or carried on a mobile device (see at least Figures 3 and 8, items 160 & [0034] & [0037]); 
at least one sensing circuit selectively coupled to the housing that is configured to sense or detect a characteristic that includes one or more of electromagnetic radiation, ionizing radiation, a determined liquid analyte, a determined gaseous analyte, a determined powdered analyte concentration, a level of oxygen below a determine threshold value, a data signal strength, a determined level of magnetic flux, a temperature, or a pressure (see at least Figure 2, item 62 & [0038] note the sensing or detection of a characteristic of electromagnetic radiation); 
at least one communication device that is configured to one or more of generate or communicate a signal in response to sensing or detecting of the characteristic by the at least one sensing circuit (see at least [0034-0035] note generation of a visual signal, an audible signal and/or a wireless signal); and 
an interference circuit configured to reduce or eliminate interference by the sensing circuit (see at least [0041] & [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (U.S. Pub 2014/0077961) in view of Johnson (U.S. Pub 2015/0137983).
Regarding claim 2, Frederick does not specifically disclose a locating device configured to determine a location of the housing.
It is known to monitor various aspects of a worker.  For example, Johnson teaches a detection system with a locating device configured to determine a location of the housing (see at least Figures 1-2, items 120A and 220A & [0036] note the system (100) monitors one or more mine workers (120A-N) & [0055] note badges (220A-N) & [0038] note the users (120A-N) wear badges (220A-N) that include one or more sensors and a location device that provides at least sensor data and location information to a remote server).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johnson into Frederick.  This allows for monitoring the environment surrounding Frederick’s workers and provides warnings and emergency response to workers approaching or in a dangerous area (see at least [0070] of Johnson & [0155] of Johnson).

Regarding claim 6, Frederick in view of Johnson, as addressed above, teach wherein the communication device is further configured to transmit a first location information from the locating device to the backend system (see at least [0038] of Johnson & [0070] of Johnson), and the backend system is configured to perform an analysis of one or more signals generated by the detection system (see at least [0070] of Johnson, note reception of other worker environmental information & [0052] of Johnson, note detection system sensors & [0072] of Johnson) and, based at least in part on the analysis and based at least in part on location information of other users is further configured to warn the other users of approach of the other users to or toward an area where a hazard was indicated by the analysis (see at least [0038] of Johnson & [0070-0071] of Johnson).

Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (U.S. Pub 2014/0077961) in view of Johnson (U.S. Pub 2015/0137983) as applied to claim 5 above, and in further view of Chung (U.S. Pub 2017/0124836).
Regarding claim 7, Frederick in view of Johnson, as addressed above, teach wherein the sensing circuit is configured to detect one or more hazardous or sub-hazardous readings (see at least [0038] of Johnson & [0070] of Johnson), and the communication device is configured to transmit those readings (see at least [0038] of Johnson & [0070] of Johnson), and additional information, to the backend system (see at least [0038] of Johnson, note location information & [0070] of Johnson); and the backend system stores information regarding the one or more 
However, Frederick in view of Johnson do not specifically teach the additional information including at least the time.
It is known to provide context with respect to data.  For example, Chung teaches a system wherein additional information includes at least the time and location of one or more readings (see at least the abstract, note transmission of location data and time data & [0072] note date-time stamping & [0154]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Chung into Frederick in view of Johnson.  This provides context to Frederick in view of Johnson’s transmitted data and the ability to link or make associations with that data via the location and time-stamps (see at least [0154] of Chung).
Regarding claim 9, Frederick in view of Johnson and Chung, as addressed above, teach wherein the sensing circuit is configured to detect the one or more hazardous readings, and the communication device is configured to transmit those readings, and additional information, to the backend system (see at least [0038] of Johnson), and the additional information includes at least the location of the one or more hazardous readings (see at least [0038] of Johnson, note transmission of the readings and location information) and one or more vital signs of the user of the detection system (see at least [0033] of Johnson & [0089] of Johnson & [0095] of Johnson & [0179] of Johnson), wherein a change in the vital signs that could indicate distress of such individual initiates a request for aid for such user to be dispatch to a user location (see at least 
Regarding claim 11, Frederick in view of Johnson and Chung, as addressed above, teach wherein the backend system is configured to generate a heat map of the one or more hazardous or sub-hazardous readings (see at least [0068-0071] of Johnson, note a heat map of alarms is generated), and based on determined threshold values associated with an area of the heat map to initiate one or more of: dispatch maintenance and service workers to identify and address a cause of the one or more hazardous or sub-hazardous readings; monitor one or more locations or vectors of a plurality of detection systems, and to identify users of such detection systems as such users move within a determined distance of the area of the heat map; change an operation associated with the cause of the one or more hazardous or sub-hazardous readings; alert such users that a possibility of a hazardous condition exists (see at least [0070] of Johnson & [0153] of Johnson); monitor such user's vital signs for a change that could indicate distress of such individual; or dispatch one or more emergency medical or hazardous material teams to a location of such users (see at least [0070] of Johnson & [0155] of Johnson).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (U.S. Pub 2014/0077961) in view of Johnson (U.S. Pub 2015/0137983) and Chung (U.S. Pub 2017/0124836) as applied to claim 7 above, and in further view of Brooks (U.S. Pub 2020/0019128).
Regarding claim 8, Frederick in view of Johnson and Chung, as addressed above, teach wherein the backend system is configured to dispatch emergency workers to an area in response to an indication by the signal that a threshold value of one or more sensed attributes has been 
However, Frederick in view of Johnson and Chung do not specifically teach maintenance and service workers.
It is known to dispatch the personnel appropriate for a task.  For example, Brooks teaches a system that dispatches maintenance and service workers to an area (see at least [0020-0021] & [0013] & [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Brooks into Frederick in view of Johnson and Chung.  This provides a known alternative response team that can be used in place of, or in addition to, Frederick in view of Johnson and Chung’s response team while providing predictable results.  In addition, this provides the ability to potentially remedy any hazardous or sub-hazardous source before contacting emergency responders or potentially losing lives.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (U.S. Pub 2014/0077961) in view of Johnson (U.S. Pub 2015/0137983) and Chung (U.S. Pub 2017/0124836) as applied to claim 7 above, and in further view of Seol (U.S. Pub 2016/0110984).
Regarding claim 10, Frederick in view of Johnson and Chung, as addressed above, teach wherein the backend system is configured to monitor location information of a plurality of users (see at least [0070] of Johnson & [0163] of Johnson), and to determine location movement of 
However, Frederick in view of Johnson and Chung do not specifically disclose predicting.
It is known to use different types of user movement, such as past, present, future or predicted movement, to generate an alert.  For example, Seol teaches a system that predicts location movement of a user (see at least [0017] note when the harmful gas generation area is on a predicted movement path of a worker a risk notification signal can be transmitted & [0107-0109]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Seol into Frederick in view of Johnson and Chung.  This may provide a user movement determination that could preemptively provide notification to the user before they are actually in the area, thus potentially improving worker safety.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (U.S. Pub 2014/0077961) in view of Johnson (U.S. Pub 2015/0137983) and Chung (U.S. Pub 2017/0124836) as applied to claim 11 above, and in further view of Dannan (U.S. Pub 2016/0173827).
Regarding claim 12, Frederick in view of Johnson and Chung do not specifically teach wherein the change in operation comprises one or more of: switching a lock condition of a door that leads to or from a location corresponding to the area of the heat map; initiating a ventilation system to seal the location; initiating the ventilation system to ventilate the location; de-energizing a circuit in the location; or initiating a fire suppression system at the location.
It is known to respond to environmental situations in different ways.  For example, Dannan teaches a system wherein a change in operation comprises one or more of: switching a lock condition of a door that leads to or from a location corresponding to the area of the heat map; initiating a ventilation system to seal the location; initiating the ventilation system to ventilate the location (see at least [0054] note sound an evacuation alarm, activate or deactivate ventilation systems, shutdown equipment, etc.); de-energizing a circuit in the location; or initiating a fire suppression system at the location.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dannan into Frederick in view of Johnson and Chung.  This provides the ability to help ensure the safety of Frederick in view of Johnson and Chung’s workers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub 2015/0137983) in view of Belinsky (U.S. Pub 2015/0077737) and Janky (U.S. Patent 5,552,772).
Regarding claim 19, Johnson discloses a method, comprising: 
collecting one or more hazardous or sub-hazardous readings (see at least Figures 1-2, items 120A and 220A & [0036] note the system (100) monitors one or more mine workers (120A-N) & [0055] note badges (220A-N) & [0038] note the users (120A-N) wear badges (220A-N) that include one or more sensors and a location device that provides at least sensor data and location information to a remote server); 

dispatching emergency workers to a location where the one or more hazardous or sub-hazardous readings were generated to identify and address a cause of the one or more hazardous or sub-hazardous readings (see at least [0033] & [0155] note HAZMAT or security personnel); 
generating a heat map of the one or more hazardous or sub-hazardous readings (see at least [0071] note heat map display of alarms); 
monitoring one or more locations or vectors of a plurality of users to determine if any one of such plurality of users moves within an area of the heat map (see at least [0068-0070] note transmitting an alarm upon the user entering the area); 
dispatching one or more of emergency medical or hazardous material teams to the location of such users (see at least [0033] & [0155] note emergency responders); 
alerting such users that a possibility of a hazardous condition exists (see at least [0158-0159] & [0163]); 
monitoring such user's vital signs for a change that could indicate distress of such individual (see at least [0089] note transmission of heat exhaustion); and 
changing an operation associated with the cause of the one or more hazardous or sub-hazardous readings, where changing the operation comprises one or more of: 
switching a lock condition of a door that leads to or from a location corresponding to the area of the heat map; 

initiating a ventilation system to ventilate the location (see at least [0164] note opening or closing the vents); 
de-energizing a circuit in the location; or 
initiating a fire suppression system at the location.
However, Johnson does not specifically disclose dispatching maintenance and service workers; and monitoring one or more locations or vectors of a plurality of users, if any one of such plurality of users moves within a determined distance of an area of the heat map.
It is known to contact various different sources in response to an event, and to monitor those responsive sources.  For example, Belinsky teaches a system that dispatches maintenance and service workers to a location of a hazardous or sub-hazardous reading (see at least [0079] & [0054]).  With respect to the other limitation, Janky teaches a system that monitors one or more locations or vectors of a plurality of users, if any one of such plurality of users moves within a determined distance of an area of a heat map (see at least Figure 1, items 11, 13, R, R1 and R2 & col. 15, lines 35-46 & col. 16, lines 11-42).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Belinsky and Janky into Johnson.  With respect to Belinsky, this provides the ability to repair or address the source of Johnson’s hazardous or sub-hazardous readings.  With respect to Janky, this provides the ability to monitor how long Johnson in view of Belinsky’s maintenance and service workers, along with the emergency medical or hazardous material teams, have been exposed to the source of the hazardous or sub-hazardous readings, thus improving their safety.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub 2015/0137983) in view of Belinsky (U.S. Pub 2015/0077737) and Janky (U.S. Patent 5,552,772) as applied to claim 19 above, and in further view of Frederick (U.S. Pub 2014/0077961).
Regarding claim 20, Johnson in view of Belinsky and Janky do not specifically disclose wherein the one or more hazardous or sub-hazardous readings comprises detecting proximity of a high voltage source, and further comprising discharging a static charge on a sensing device for detecting proximity of a high voltage source.
It is known for devices worn by workers to reduce interference.  For example, Frederick teaches a system wherein one or more hazardous or sub-hazardous readings comprises detecting proximity of a high voltage source, and further comprising discharging a static charge on a sensing device for detecting proximity of a high voltage source (see at least [0041] note electrostatic & [0050]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Frederick into Johnson in view of Belinsky and Janky.  This provides the ability for Johnson in view of Belinsky and Janky’s miners (see [0036] of Johnson) to efficiently detect and be alerted of dangerous equipment while working (see [0032-0034] of Frederick).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (U.S. Pub 2014/0077961) in view of Chung (U.S. Pub 2016/0106174).
Regarding claim 21, Frederick, as addressed above, teaches wherein the characteristic
includes one or more of the electromagnetic radiation, the ionizing radiation, the
determined liquid analyte, the determined gaseous analyte, the determined powdered

signal strength, the determined level of magnetic flux, the temperature, or the pressure (see at least Figure 2, item 62 & [0038] note the sensing or detection of a characteristic of electromagnetic radiation).
	However, Frederick does not specifically disclose two or more.
It is known for detection systems worn or carried by a user to detect a variety of different characteristics.  For example, Chung teaches a detection system that is worn or carried by a user that detects two or more characteristics comprising electromagnetic radiation, ionizing radiation, a determined liquid analyte, a determined gaseous analyte, a determined powdered analyte concentration, a level of oxygen below a determine threshold value, a data signal strength, a determined level of magnetic flux, a temperature, or a pressure (see at least [0067-0068] note the sensor element (Figure 3, item 160) of the housing worn or carried by the user (Figures 3 and 5, item 100) detects at least temperature, pressure and the magnetic and electromagnetic radiation that Frederick’s housing detects & [0139]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Chung into Frederick.  This provides the ability for Frederick’s detection system to not only detect electromagnetic radiation, but allows Frederick’s system to monitor the surrounding environment around the user to so as to help ensure the user’s safety (see at least [0070-0071] of Chung).



Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. Applicant argues “Frederick does not expressly or necessarily describe, teach, or suggest ‘an interference circuit configured to reduce or eliminate interference by the sensing circuit,’ as recited in claim 1.  For at least these reasons, Frederick does not anticipate claim 1 and the claims depending therefrom.”
In response, it is agreed that “a covering shield cup or shielding foil are not circuits” as argued by Applicant on the bottom of page 8 in the remarks.  Frederick does however describe in paragraph [0041] that blocking electrostatic fields involves positioning “the sounder 112 as far from the coils 162 as the housing size will allow. This is shown in FIG. 3. As a second step, wires, leads, and traces in the vicinity of the sounder 112 should be as short as possible to minimize their picking up the EMI and/or their radiating noise.  For example, wires leading to the charging port are routed behind the battery 171 (i.e., with the battery positioned between the wires and the pick-up coils) to help shield any radiation from them resulting from any EMI that does couple into them from the sounder 112.”  Clearly designing the wires, leads and traces to be short as possible to minimize them from picking up EMI or radiating noise is a circuit.  In addition, Frederick also discloses, in paragraph [0050], that transients are reduced in the coils by ignoring the signals from the sensing coils when the transmitter is turned on and turned off, and ignoring the transients of the field effect transistors which are used to turn on/off the sensing coils.  For at least these reasons, Frederick clearly discloses “an interference circuit configured to reduce or eliminate interference by the sensing circuit”.  Applicant’s arguments are not persuasive.
 (see at least [0079] of Belinsky & [0054] of Belinsky).  Clearly Johnson in view of Belinsky and Janky teach each limitation of claim 19.  Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687